DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I in the reply filed on 6/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Santana et al. (2016).
Claims 1-5, 7-11, and 13: Santana et al. teach a method of forming hybrid sorbent media comprising contacting a porous material (page 2/8, col. 1) with calcium in the form of calcium nitrate and phosphate in the form of phosphoric acid in an aqueous solution (page 2/8, col. 2, “HA Synthesis”) wherein the pH of the solution is adjusted to pH 9 (page 2/8, Col. 2, “HA Synthesis”), the contacting occurs at room temperature (page 2/8, col. 1, para. 2) for 24 hours (page 2/8, col. 2, “HA Synthesis”).
Santana et al. do not teach the sequential addition of the first aqueous addition followed by the second aqueous solution or removing some of the first aqueous solution before adding the second aqueous solution.
The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04, IV., C, specifically In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). The selection of any order of mixing ingredients is prima facie obvious.
Claim 6: The required volume of the first solution with respect to the porous substrate depends on both the molar concentration of the aqueous first solution and the surface area of the porous substrate. The amount of phosphate added to the solution must be sufficient to react with the calcium and provide the amount of pore coverage desired. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is 
Claim 7: The amount of phosphate in the solution is dependent on the stoichiometric relationship required for reaction with the calcium to form the hydroxyapatite. If the amount is greater than saturated, or supersaturated, the supersaturated portion will not be in solution and will not be able to mix properly. A saturated amount is the greatest amount possible in solution for mixing. The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claim 12: Santana teaches that the pH is adjusted to 9 which is understood to falling the range of “about 10 to about 12”. 
 Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Santana et al. (2016) in view of Jayaweera et al. (2018, published online 2/21/2018).
Claim 14: Santana et al. do not teach that the porous media is an ion-exchange resin, grandular activated carbon, or powder activated carbon.
Jayaweera et al. teach a method of forming HAP nanoflakes on granular activated carbon (abstract). They teach that the granular activated carbon having the HAP nanoflakes is beneificual for use as a separating material for heavy metal adsorption (abstract) for use as a filter material (abstract).

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767.  The examiner can normally be reached on M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/Primary Examiner, Art Unit 1778